t c memo united_states tax_court nemetschek north america inc petitioner v commissioner of internal revenue respondent docket no filed date joseph schmelzle an officer for petitioner william j gregg for respondent memorandum findings_of_fact and opinion laro judge petitioner’s predecessor diehl graphsoft inc diehl petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in its federal_income_tax - - for its taxable_year ended date taxable_year we must decide whether respondent abused his discretion under sec_446 when he determined that diehl must change its overall_method_of_accounting from a hybrid method to an accrual_method we hold he did not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject year findings_of_fact some facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference diehl is a publicly traded corporation whose principal_place_of_business was in columbia maryland when its petition was filed diehl designs develops manufactures and sells unmodified software that allows sophisticated design and engineering projects to be performed on computer hardware diehl also develops and sells to its software users usually as part of the software sale three manuals which are an integral part of the software the manuals which are printed and bound by outside vendors consist of a programming language manual technical reference manual and tutorial manual diehl also sells to its customers software produced by third parties we ' respondent also determined that diehl is liable for the increased rate of interest under sec_6621 hereinafter refer collectively to all of the products sold by diehl as products in addition to its products diehl provides to its customers free of charge access to its customer support services diehl sells some of its products within the united_states through its employees dealers and distributors it sells the remainder of its products outside the united_states through foreign distributors and resellers most of diehl’s sales approximately percent of them by revenue are of a single product minicad5 that is sold to users of macintosh computers diehl’s gross_receipts for the subject year were dollar_figure all of these receipts were attributable to diehl’s sale of its products diehl’s sales were made as follows ten percent as direct sales between diehl and end users percent as sales through dealers and percent as sales through distributors both foreign and domestic diehl’s sales were made either by delivering its products electronically through an electronic code and serial number or by delivering its products in boxes containing the software usually ona disk manuals and any other item that diehl considered necessary for the particular market in the latter case the boxes and the manuals were significant parts of the sales upon its inception in and throughout the subject year diehl used a hybrid method_of_accounting for book and tax q4e- purposes specifically diehl used the cash_receipts_and_disbursements_method cash_method to report its receipts and certain expenditures and lower_of_cost_or_market method to value its yearend inventory at the beginning and end of its taxable_year diehl had an inventory valued for federal_income_tax purposes at dollar_figure and dollar_figure respectively diehl’s inventory consisted of blank disks software manuals binders and videos and shipping materials and other supplies the values of those items on date and were as follows date may blank disks dollar_figure dollar_figure software manuals binders and videos big_number big_number shipping materials and other supplies big_number total big_number big_number the dollar_figure difference between this amount and the dollar_figure listed immediately above and below is attributable to rounding diehl reported taxable_income of dollar_figure for its taxable_year it computed and reported its cost_of_goods_sold as follows inventory at beginning of year dollar_figure purchases big_number cost of labor big_number commissions big_number inventory scrap total inventory at end of year big_number cost_of_goods_sold big_number respondent determined that diehl was required to use an overall accrual_method to reflect its income clearly respondent - - made two positive increase to income adjustments to diehl’s reported taxable_income to reflect this determination first respondent made a dollar_figure adjustment under sec_481 to reflect the effect of the change from the cash_method to an accrual_method as of date application of application of cash_method accrual_method difference accounts_receivable -o- dollar_figure dollar_figure interest receivable -o- big_number big_number prepaid expenses dollar_figure big_number big_number prepaid advertising -o- big_number big_number accounts_payable big_number big_number big_number total big_number big_number big_number second respondent made a dollar_figure adjustment to reflect the current year’s application of an accrual_method to the following items balance on balance on date date difference accounts_receivable dollar_figure dollar_figure dollar_figure interest receivable big_number big_number big_number prepaid expenses big_number big_number big_number prepaid advertising big_number big_number accounts_payable big_number big_number big_number total big_number big_number big_number opinion petitioner argues that respondent abused his discretion when he determined that diehl must change from its hybrid method to an accrual_method petitioner generally makes four assertions in support of its argument first petitioner asserts that the cash_method is listed in sec_446 as a permissible method_of_accounting and that a taxpayer who consistently uses the cash_method may continue to use that method until it fails the dollar_figure -- - million gross_receipts exception of sec_448 petitioner claims that diehl has consistently used the cash_method since its inception and that diehl met the dollar_figure million gross_receipts exception for the relevant year second petitioner asserts that a taxpayer meeting the dollar_figure million gross_receipts exception may use the cash_method whenever its sale of merchandise is not an income-producing factor petitioner claims that diehl primarily earned its income by selling intellectual_property which petitioner claims is not merchandise petitioner claims that diehl’s sales of the manuals and other inventory_items were not an income-producing factor in its business because petitioner claims the sales merely helped diehl sell and market its intellectual_property third petitioner asserts that diehl could use the cash_method because its sales of the manuals and other inventory_items were insignificant as a function of its gross_receipts and that the amount of these items fluctuated little from one yearend to the next petitioner claims that it is a per se abuse_of_discretion when respondent’s change in method_of_accounting generates adjustments to accounts_receivable and not to the amount of inventory at the beginning or end of the year fourth petitioner asserts that respondent’s determination is an abuse_of_discretion because diehl changed to an overall accrual_method years after the subject year - we disagree with petitioner that respondent’s determination is an abuse_of_discretion sec_446 contains the general_rule for tax_accounting sec_446 provides that the accounting_method used to compute taxable_income generally must be based on the method_of_accounting used to compute book income when the accounting_method used to compute taxable_income does not clearly reflect income sec_446 gives the commissioner broad authority to prescribe a method that does clearly reflect income 439_us_522 360_us_446 see also sec_1_446-1 income_tax regs no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the commissioner’s exercise of authority under sec_446 is given much latitude and cannot be disturbed unless clearly unlawful thor power tool co v commissioner supra pincite 280_us_445 see also 384_us_102 372_us_128 am auto association v united_states 367_us_687 auto club of mich v commissioner 353_us_180 291_us_193 taxpayers challenging the commissioner’s authority must prove that the commissioner’s determination is --- - clearly unlawful or plainly arbitrary thor power tool co v commissioner supra pincite the commissioner’s authority under sec_446 encompasses overall methods_of_accounting as well as specific methods used to report any item_of_income or expense thor power tool co v commissioner supra pincite 91_tc_1101 affd 882_f2d_820 3d cir sec_1_446-1 income_tax regs the fact that the commissioner possesses broad authority under sec_446 does not mean that the commissioner can change a taxpayer’s method_of_accounting with impunity see eg prabel v commissioner supra pincite3 thus for example if a taxpayer uses a method_of_accounting that clearly reflects income the commissioner may not require a change to another method merely because the commissioner believes that the latter method will reflect income more clearly 104_tc_367 60_tc_794 56_tc_610 see also st james sugar coop inc v united 643_f2d_1219 5th cir 357_f2d_656 9th cir affg 42_tc_926 75_tc_410 affd 689_f2d_1 1st cir likewise we have petitioner asserts mistakenly that respondent bears the burden of proving that diehl’s use of the cash_method did not clearly reflect income --- - allowed the use of an accounting_method that was challenged by the commissioner when the taxpayer’s method clearly reflected income and the commissioner’s method did not see 88_tc_1500 when a taxpayer challenges the commissioner’s authority under sec_446 we inquire whether the accounting_method in issue clearly reflects income the answer to this question does not rest on whether the taxpayer’s method is superior to the commissioner’s method or vice versa 98_tc_457 affd 58_f3d_413 9th cir wal-mart stores inc subs v commissioner tcmemo_1997_1 affd 153_f3d_650 8th cir see also 291_us_193 nor does the answer rest solely on whether a consistently applied method_of_accounting is listed in sec_446 as a permissible method sec_446 commissioner may change any method used that does not clearly reflect income and c subject_to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods_of_accounting emphasis added see also sec_1_446-1 income_tax regs instead the answer must be found by analyzing the facts and circumstances of the case ansley--sheppard-burgess co v commissioner supra 78_tc_1029 -- - a special rule may apply where a taxpayer sells merchandise as part of its ordinary business under sec_471 whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income applicable regulations clarify that a taxpayer must account for inventories whenever the production purchase or sale of merchandise is an income-producing factor in the taxpayer’s business sec_1_471-1 income_tax regs other pertinent regulations mandate that a taxpayer who is required to maintain inventories must use an accrual_method with regard to purchases and sales see sec_1_446-1 income_tax regs sec_448 does not displace this special rule ’ that sec_448 provides sec_448 limitation on use of cash_method_of_accounting a general_rule ---except as otherwise provided in this section in the case of a-- c_corporation taxable_income shall not be computed under the cash_receipts_and_disbursements_method of accounting b exceptions -- entities with gross_receipts of not continued section generally prohibits a c_corporation from using the cash_method sec_448 although sec_448 provides an exception to this prohibition in the case of a c_corporation that satisfies the dollar_figure million gross_receipts_test of sec_448 we read nothing in sec_448 that provides that ac corporation may use the cash_method merely because it meets that exception in fact sec_1_448-1t temporary income_tax regs fed reg date explains clearly the effect of sec_448 on sec_446 that section states nothing in sec_448 affects the authority of the commissioner under sec_446 to require the use of an accounting_method that clearly reflects income for example a taxpayer using the cash_method may be required to change to an accrual_method of accounting under sec_446 because such method clearly reflects that taxpayer’s income even though the taxpayer is not prohibited by sec_448 from using the cash_method petitioner also asserts that diehl did not sell merchandise that was an income-producing factor in its business we disagree the term merchandise includes any item held_for_sale 113_tc_376 see also 420_f2d_352 lst cir continued more than dollar_figure ---paragraphs and of subsection a shall not apply to any corporation or partnership for any taxable_year if for all prior taxable years beginning after date such entity met the dollar_figure gross_receipts_test xk k -- affg tcmemo_1969_79 merchandise is an income- producing factor whenever its cost is significant to the taxpayer’s gross_receipts computed under the cash_method see eg wilkinson-beane inc v commissioner supra pincite income-producing factor where cost of coffin was included in price of funeral package and represented percent and percent of cash_basis receipts 743_f2d_781 11th cir percent of total cash receipts suggests that items are an income-producing factor thompson elec inc v commissioner tcmemo_1995_292 income-producing factor where cost of materials consisted of percent to percent of gross_receipts merchandise may be properly characterized as an income-producing factor even if it is not maintained in yearend inventory j p sheahan associates inc v commissioner tcmemo_1992_239 in the case of diehl it manufactured or purchased all of its products and its sale of those products was its only source_of_income under the facts at hand we conclude that diehl’s products were merchandise and that diehl’s sale of its merchandise was an income-producing factor in its business in this regard we disagree with petitioner that it is a per se abuse_of_discretion when respondent’s change in method_of_accounting generates adjustments to accounts_receivable and not to the amount of inventory at either the beginning or end of the year we also disagree with petitioner’s assertion that the fluctuation of the amount of yearend inventory is dispositive to our analysis accord applied communications inc v commissioner tcmemo_1989_469 seller of prepackaged software required to use accrual_method to report its software sales petitioner invites the court to hold that diehl’s primary product was not merchandise under sec_1_471-1 income_tax regs because it was intellectual_property we decline to do so each of diehl’s products generally consisted of a package with manuals and a disk we believe that where this package is held_for_sale as an item and imbued with the characteristics which one normally associates with merchandise it is merchandise for purposes of sec_1_471-1 income_tax regs given the fact that most of diehl’s sales involved transfers of tangible products the purchase and sale of those products required diehl on the basis of the record at hand to use an overall accrual_method as determined by respondent petitioners’ final argument centers on the fact that diehl changed from the cash_method to an accrual_method years after the subject year in order to comply with sec_448 petitioner rationalizes on brief that requiring the change in the subject year is unreasonable offering no practical benefit to the fact that diehl’s business is product oriented rather than service oriented also distinguishes this case from honeywell v commissioner tcmemo_1992_453 affd aftr 2d 8th cir the primary case relied upon by petitioner there the court held that the taxpayer a servicer of computer equipment did not have to inventory the materials which it used in its businesses because those materials were incidental to its service-oriented business see also 113_tc_376 the government and is therefore an abuse_of_discretion we disagree the change for the subject year was neither unreasonable nor an abuse_of_discretion adjustments to prevent amounts from being duplicated or omitted were specifically required to be made in the first year in which diehl’s method_of_accounting was changed to an accrual_method see sec_481 sec_1_481-1 income_tax regs see also 114_tc_1 petitioner has failed to demonstrate that the commissioner’s determination was clearly unlawful or plainly arbitrary accordingly we hold that respondent did not abuse his discretion under sec_446 when he determined that diehl had to change from its hybrid method to an accrual_method all arguments for a contrary holding have been considered and have been rejected as meritless to the extent not discussed decision will be entered for respondent petitioner also notes that the commissioner had previously examined some of diehl’s earlier returns and had not changed diehl’s use of the cash_method on those returns petitioner suggests that the commissioner is estopped from making the sec_481 adjustment for the subject year we find this suggestion unavailing the fact that the commissioner had the opportunity to but did not change an improper method_of_accounting in an earlier year does not mean that he is estopped from making the change in the later year see 743_f2d_781 11th cir
